PER CURIAM.
Gregory L. Douglas challenges an order denying his motion for jail credit made pursuant to Florida Rule of Criminal Procedure 3.800(a). The lower court denied Douglas’s motion without attaching documents establishing that Douglas is not entitled to the credit. The State concedes error on this point. See Crawford v. State, 823 So.2d 832 (Fla. 2d DCA 2002).
The order of the trial court is reversed, and this cause is remanded with instructions to the trial court to either grant the relief or attach portions of the record that support the denial of relief.
REVERSED and REMANDED.
PLEUS, C.J., ORFINGER and TORPY, JJ., concur.